



















TYCO SUPPLEMENTAL SAVINGS
AND RETIREMENT PLAN
Frozen Effective as of January 1, 2018








--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
 
Page
Article 1 Effective Date and Purpose
1
 
 
 
 
 
1.1
Supplemental Executive Retirement Plan
1
 
1.2
Merger of SERP and SSRP
2
 
1.3
2012 Separation
2
 
1.4
Compliance with Code Section 409A
3
 
 
Article 2 Definitions
3
 
 
 
2.1
Account
3
 
2.2
Administrative Error Correction
3
 
2.3
Affiliated Company
4
 
2.4
Annual Enrollment Period
4
 
2.5
Base Salary
4
 
2.6
Base Salary Deferral
4
 
2.7
Beneficiary(ies)
4
 
2.8
Board
4
 
2.9
Bonus Compensation
5
 
2.10
Bonus Compensation Deferral
5
 
2.11
Cause
5
 
2.12
Change of Control
6
 
2.13
Code
6
 
2.14
Commission Compensation
6
 
2.15
Company
6
 
2.16
Company Credit
6
 
2.17
Compensation
6
 
2.18
Compensation Deferral
7
 
2.19
Direct Transfer Employer
7
 
2.20
Direct Transfer In Participant
7
 
2.21
Direct Transfer Out Participant
7
 
2.22
Disability
7
 
2.23
Discretionary Credit
7
 
2.24
Effective Date and Amendment Effective Date
7
 
2.25
Eligible Employee
7
 
2.26
Enrollment and Payment Agreement
8
 
2.27
Exchange Act
8
 
2.28
Fiscal Year
8
 
2.29
In-Service Payment
8
 
2.30
Matching Credit
8
 
2.31
Maximum Matching Percentage
8
 
2.32
Measurement Funds
8
 
2.33
Participant
9



i

--------------------------------------------------------------------------------




 
2.34
Payment Date
9
 
2.35
Plan
9
 
2.36
Plan Administrator
9
 
2.37
Plan Year
9
 
2.38
Responsible Company
9
 
2.39
Retirement
9
 
2.40
RSIP
9
 
2.41
RSIP Election
9
 
2.42
Separation Date
9
 
2.43
Separation from Service
9
 
2.44
Separation Payment
10
 
2.45
SERP
10
 
2.46
Spillover Deferrals
10
 
2.47
Subsidiary Change of Control
10
 
2.48
TIL
10
 
2.49
Unforeseeable Emergency
10
 
2.50
Valuation Date
10
 
2.51
Year of Service
10
 
 
 
 
Article 3 Administration
11
 
 
 
 
 
3.1
Plan Administrator
11
 
 
 
 
Article 4 Eligibility for Participation
11
 
 
 
 
 
4.1
Current Eligible Employees
11
 
4.2
Future Employees
11
 
4.3
Prior Eligible Employees
11
 
4.4
Employees Acquired in Mergers and Acquisitions
11
 
 
 
 
Article 5 Basic Deferral Participation
12
 
 
 
 
 
5.1
Election to Participate
12
 
5.2
Amount of Deferral Election
12
 
5.3
Deferral Limits
12
 
5.4
Period of Commitment
12
 
5.5
Vesting of Compensation Deferrals
13
 
 
 
 
Article 6 Spillover Participation/Matching, Company and Discretionary Credits
13
 
 
 
 
 
6.1
Participant
13
 
6.2
Matching Credits
13
 
6.3
Company Credits
13
 
6.4
Discretionary Credits
14
 
6.5
Vesting of Matching, Company and Discretionary Credits
15
 
 
 
 
Article 7 Participant Account
15



ii

--------------------------------------------------------------------------------




 
7.1
Establishment of Account
15
 
7.2
Earnings (or Losses) on Account
15
 
7.3
Valuation of Account
16
 
7.4
Statement of Account
16
 
7.5
Payments from Account
16
 
7.6
Separate Accounting
16
 
 
 
 
Article 8 Payments to Participants
16
 
 
 
 
 
8.1
Annual Election
16
 
8.2
Change in Election
17
 
8.3
Cash-Out Payments
17
 
8.4
Death or Disability Benefit
17
 
8.5
Valuation of Payments
17
 
8.6
Unforeseeable Emergency
17
 
8.7
Compensation Deferral Cancellation
18
 
8.8
Withholding Taxes
18
 
8.9
Effect of Payment
18
 
8.10
Aggregation of Account Balance Plans
18
 
 
 
 
Article 9 Claims Procedures
18
 
 
 
 
 
9.1
Claim
18
 
9.2
Claim Decision
18
 
9.3
Request for Review
19
 
9.4
Review of Decision
19
 
9.5
Special Appeals Committee
19
 
 
 
 
Article 10 Miscellaneous
20
 
 
 
 
 
10.1
Protective Provisions
20
 
10.2
Inability to Locate Participant or Beneficiary
20
 
10.3
Designation of Beneficiary
20
 
10.4
No Contract of Employment
20
 
10.5
No Limitation on Company Actions
20
 
10.6
Obligations to Company
20
 
10.7
No Liability for Action or Omission
21
 
10.8
Nonalienation of Benefits
21
 
10.9
Liability for Benefit Payments
21
 
10.10
TIL Guarantee
21
 
10.11
Unfunded Status of Plan
22
 
10.12
Forfeiture for Cause
22
 
10.13
Governing Law
22
 
10.14
Severability of Provisions
22
 
10.15
Headings and Captions
22
 
10.16
Gender, Singular and Plural
22
 
10.17
Notice
22



iii

--------------------------------------------------------------------------------




 
10.18
Establishment of Account
23
 
10.19
Delay of Payment for Specified Employees
23
 
 
 
 
Exhibit A Tyco Supplemental Executive Retirement Plan Frozen as of December 31,
                  2004
24
 
 
 
 
Exhibit B Tyco Savings and Retirement Plan Amended and Restated as of January 1,
                  2005
25
 
 
 
 
Exhibit C Tyco Deferred Compensation Plan Effective April 1, 1994, as Amended
                  Through May 2003
26
 
 
 
 
Exhibit D Participants and Beneficiaries Under The Plan Spun Off to ADT LLC
27
 
 
 
 
Exhibit E Participants and Beneficiaries Under The Plan Spun Off to Tyco Valves
&
                  Controls, Inc.
31







iv

--------------------------------------------------------------------------------







TYCO SUPPLEMENTAL SAVINGS
AND RETIREMENT PLAN
Article 1

Effective Date and Purpose
1.1     Supplemental Executive Retirement Plan. Tyco International (US) Inc.
(predecessor to Tyco International Management Company) established and
maintained the Tyco International (US) Supplemental Executive Retirement Plan
(“SERP”). The SERP provided certain of the key employees of Tyco International
(US) Inc. and the key employees of its parents, subsidiaries and affiliates with
benefits intended to make up for amounts that could not be contributed on their
behalf as matching contributions under the Tyco International (US) Inc.
Retirement Savings and Investment Plan (“RSIP”) due to certain restrictions
applicable under the Internal Revenue Code of 1986, as amended. The SERP was
frozen as of December 31, 2004; benefits accrued under that plan as of December
31, 2004 and no further benefits will accrue under the SERP from and after
December 31, 2004. Benefits under the SERP will remain payable in accordance
with the terms of the SERP. Effective January 1, 2009 the name of the SERP was
changed to the Supplemental Executive Retirement Plan and was amended in order
to comply with the provisions of Code Section 409A and regulations thereunder.
Deferred Compensation Plan. TME Management Corp. adopted the Tyco Deferred
Compensation Plan, effective April 1, 1994, to allow a select group of key
management or other highly compensated employees of the Company and its parents,
affiliates and subsidiaries to defer the receipt of compensation that would
otherwise be payable to them. TME Management Corp. amended and restated the Tyco
Deferred Compensation Plan, effective as of January 1, 2005, to (i) rename it
the Tyco Supplemental Savings and Retirement Plan (the “SSRP”), (ii) change
certain of the SSRP’s provisions applicable to future deferred compensation
elections, and (iii) provide for additional benefits intended to make up for
contributions that cannot be made under the RSIP for the benefit of certain key
employees due to certain restrictions applicable under the Code.
Sponsorship of the SSRP was transferred from TME Management Corp. to Citrine
Management Corp., effective as of September 30, 2006. The name of Citrine
Management Corp. was subsequently changed to Tyco International Management
Company (“TIMCO Corp.”), effective as of February 8, 2007. TIMCO Corp. amended
and restated the SSRP, effective as of January 1, 2008, to conform the SSRP to
the requirements of Code Section 409A and the regulations and rulings
promulgated thereunder and to incorporate certain amendments to the SSRP that
were adopted since the SSRP’s last restatement. TIMCO Corp. again amended


1

--------------------------------------------------------------------------------




and restated the SSRP effective January 1, 2009 (the “2009 SSRP”). Sponsorship
of the SSRP was transferred from TIMCO Corp. to Tyco International Management
Company, LLC (“TIMCO”) in 2010.
1.2     Merger of SERP and SSRP. Effective as of September 28, 2012, TIMCO
merged the SERP into the SSRP, with such resulting plan named the Tyco
Supplemental Savings and Retirement Plan (the “Plan”). The purpose of the
amendment and restatement was to combine the SERP and the SSRP into one plan
document for administrative convenience, and was not intended to change the
terms of either plan, or to create new or duplicate benefits. The successor
provisions applicable to all benefits accrued under the SERP, including the
payment of benefits accrued under the SERP which was frozen as of December 31,
2004 (subject to any changes made in such terms for benefits not vested as of
December 31, 2004 in order to comply with the provisions of Code Section 409A
and regulations thereunder), are set forth in Exhibit A.
The provisions of the Plan as amended and restated apply (i) to Base Salary
Deferrals, Spillover Deferrals, Matching Credits, Company Credits and
Discretionary Credits for Plan Years beginning on or after January 1, 2009, (ii)
to Bonus Compensation Deferrals for Fiscal Years beginning on or after September
29, 2008, and (iii) to any earnings credited thereon (collectively the “2009
Deferrals”). Tyco amended and restated the Plan, effective January 1, 2016, to
remove Company Credits for plan years beginning on or after January 1, 2016 and
to provide for a transition benefit for certain RSIP participants who have
elected a Spillover Deferral.
Deferrals prior to the 2009 Deferrals and on or after January 1, 2005 under the
SSRP and earnings thereon shall continue to be administered in accordance with
the terms of the Tyco Supplemental Savings and Retirement plan, amended and
restated as of January 1, 2005 (attached as Exhibit B) and with any elections
made thereunder. Deferrals made prior to January 1, 2005, and earnings thereon,
shall continue to be administered in accordance with the terms of the Tyco
Deferred Compensation Plan effective April 1, 1994 amended through May 2003
(attached as Exhibit C) and with any elections made thereunder. Exhibit C
contains the applicable provisions of the Plan, including
TIMCO intends that Plan shall at all times be maintained on an unfunded basis
for federal income tax purposes under the Code, and administered as a
non-qualified, “top hat” plan exempt from the substantive requirements of the
Employee Retirement Income Security of 1974, as amended (“ERISA”).
1.3     2012 Separation. On March 27, 2012 Tyco International Ltd. (“TIL”)
entered into a transaction whereby the public shareholders of TIL shall be
issued stock dividends consisting of the common stock of The ADT Corporation
(“ADT”) and Tyco Flow Control International Ltd. (“Flow Control”) as of the
September 28, 2012 separation date, as described in the Form 10 filed by ADT
with the SEC on April 10, 2012, and the Forms S-1 and S-4 filed by Flow Control
with the SEC on May 8, 2012 (the transaction, the “2012 Separation”). As a
result of the 2012 Separation TIL, Flow Control, and ADT are no longer members
of the same controlled group of corporations.
Also on March 27, 2012, TIL, Flow Control, Panthro Acquisition Co., Panthro
Merger Sub, Inc., and Pentair, Inc., entered into a Merger Agreement, a form of
which is attached as Exhibit 2.1 to the Form 8-K filed by TIL on March 30, 2012
(the “Merger Agreement”), whereby Flow Control’s indirect wholly owned
subsidiary and Pentair, Inc., shall merge immediately following the Flow Control
dividend distribution, with Pentair surviving the merger as a wholly owned
indirect subsidiary of Flow Control and Flow Control renamed as Pentair Ltd.
TIL, Flow Control, and ADT entered into a Separation and Distribution Agreement,
a form of which is attached as Exhibit 2.2 to the Form 8-K filed by TIL on March
30, 2012, and TIL and ADT entered into a


2

--------------------------------------------------------------------------------




Separation and Distribution Agreement, a form of which was attached to the
DEFM14A filed on August 3, 2012 to effect the 2012 Separation (a “Separation
Agreement”).
In accordance with the Separation Agreement, (i) TIMCO shall spin off a portion
of the assets and liabilities of Participants and Beneficiaries related to the
SSRP and the SERP under the Plan to ADT LLC as designated by TIL and set forth
on Exhibit D and (ii) TIMCO shall spin off a portion of the assets and
liabilities of Participants and Beneficiaries related to the SSRP and SERP under
the Plan to Tyco Valves and Controls LLC as designated by TIL and set forth on
Exhibit E.
1.4     Restatement to Freeze Plan. Notwithstanding anything in this Plan to the
contrary, no new Participants will be permitted, and no additional deferrals of
compensation or Discretionary Credits will credited to Participants’ Accounts,
effective January 1, 2018; provided, however, that Compensation Deferrals
relating to Bonus Compensation earned for the 2017 Fiscal Year, Spillover
Deferrals relating to the 2017 Plan Year, and Discretionary Credits relating to
the 2017 Plan Year may still be credited to Participants’ Accounts after such
date. The terms of the Plan will otherwise continue to apply to Participants’
Accounts until such Accounts are distributed, or the Plan is terminated,
according to the terms of the Plan.
1.5     Compliance with Code Section 409A. The terms of this Plan are intended
to, and shall be interpreted and applied so as to, comply in all respects with
the provisions of Code Section 409A and regulations and rulings promulgated
thereunder and, if necessary, any provision shall be held null and void to the
extent such provision (or part thereof) fails to comply with Section 409A or the
regulations promulgated thereunder.


Article 2

Definitions


For ease of reference, the following definitions will be used in the Plan:
2.1     Account. “Account” means the account maintained on the books of the
Company used solely to calculate the amount payable to each Participant who
defers Compensation under the Plan or is otherwise entitled to a benefit under
Article VI and shall not constitute a separate fund of assets.
2.2     Administrative Error Correction. “Administrative Error Correction” means
the discretion used by the Plan Administrator to permit an Administrative Error
to be corrected by allowing the affected Eligible Employee or Participant’s
Enrollment and Payment Agreement to be processed as soon as practicable after
December 31 (and any related payroll discrepancy to be corrected). Such
processing and correction shall only be allowed to the extent permitted under
Code Section 409A and the regulations and rulings promulgated thereunder.
“Administrative Error” means (i) an error by an Eligible Employee or Participant
to file an Enrollment and Payment Agreement, or any other similar action,
following a good faith attempt, or (ii) the failure of the Plan Administrator to
properly process an Eligible Employee or Participant’s Enrollment and Payment
Agreement.






3

--------------------------------------------------------------------------------




2.3     Affiliated Company. “Affiliated Company” shall mean (a) a corporation
which, together with Tyco International Ltd., is a member of a controlled group
of corporations (as defined in Section 414(b) of the Code), (b) a trade or
business (whether or not incorporated) which is under common control (as defined
in Section 414(c) of the Code) with Tyco International Ltd., (c) a corporation,
partnership or other entity which, together with Tyco International Ltd., is a
member of an affiliated service group (as defined in Section 414(m) of the
Code), (d) an organization which is required to be aggregated with Tyco
International Ltd. pursuant to regulations promulgated under Section 414(o) of
the Code, or (e) any service recipient or employer that is within a controlled
group of corporations with the Company as defined in Code Sections 1563(a)(1),
(2) and (3) where the phrase “at least 50%” is substituted in each place “at
least 80%” appears or is with the Company as part of a group of trades or
businesses under common control as defined in Code Section 414(c) and Treas.
Reg. Section 1.414(c)-2 where the phrase “at least 50%” is substituted in each
place “at least 80%” appears, provided, however, that when the relevant
determination is to be based upon legitimate business criteria (as described in
Treas. Reg. Section 1.409A-1(b)(5)(iii)(E) and Section 1.409A-1(h)(3)), the
phrase “at least 20%” shall be substituted in each place “at least 80%” appears
as described above with respect to both a controlled group of corporations and
trades or business under common control.
2.4     Annual Enrollment Period. “Annual Enrollment Period” shall mean the time
beginning on a date specified by the Plan Administrator and ending on or before
the December 15 immediately preceding the Plan Year for which such enrollment is
effective. Such Annual Enrollment Period may be extended in the sole discretion
of the Plan Administrator, but in no event shall such extension be later than
the December 31 immediately preceding the first day of the Plan Year for which
such enrollment is effective.
2.5     Base Salary. “Base Salary” means the annual rate of base salary paid to
each Participant as of any date of reference before any reduction for any
amounts deferred by the Participant pursuant to Section 401(k) or Section 125 of
the Code, or pursuant to the Plan or any other non-qualified plan which permits
the voluntary deferral of compensation.
2.6     Base Salary Deferral. “Base Salary Deferral” means that portion of Base
Salary as to which a Participant has made an election to defer receipt pursuant
to Article V.
2.7     Beneficiary(ies). “Beneficiary” or “Beneficiaries” means the person or
persons designated by the Participant to receive payments under the Plan in the
event of the Participant’s death as provided in Section 10.3.
2.8 Board. “Board” means the Board of Directors of TIL.
















4

--------------------------------------------------------------------------------




2.9     Bonus Compensation. “Bonus Compensation” means any annual performance-
based cash bonus or incentive compensation payable to a Participant as of any
date of reference before any reduction for any amounts deferred by the
Participant pursuant to Section 401(k) or Section 125 of the Code, or pursuant
to the Plan or any other non-qualified plan which permits the voluntary deferral
of compensation. Bonus Compensation shall not include (i) any special,
quarterly, or one-time bonus payment, (ii) any bonus payment earned and paid in
the same fiscal year; (iii) any amount paid under any equity incentive plan
(other than the Annual Performance Bonus paid under the Tyco International Ltd.
2004 Stock and Incentive Plan) or successor plan or (iv) any bonus payment paid
after Separation from Service.
2.10     Bonus Compensation Deferral. “Bonus Compensation Deferral” means that
portion of Bonus Compensation as to which a Participant has made an election to
defer receipt pursuant to Article V.
2.11     Cause. “Cause” means a Participant’s (i) substantial failure or refusal
to perform duties and responsibilities of his or her job as required by the
Company, (ii) violation of any fiduciary duty owed to the Company, (iii)
conviction of a felony or misdemeanor, (iv) dishonesty, (v) theft, (vi)
violation of Company rules or policy, or (vii) other egregious conduct, that has
or could have a serious and detrimental impact on the Company and its employees.
The Plan Administrator, in its sole and absolute discretion, shall determine
Cause. Examples of “Cause” may include, but are not limited to, excessive
absenteeism, misconduct, insubordination, violation of Company policy,
dishonesty, and deliberate unsatisfactory performance (e.g., Employee refuses to
improve deficient performance).
2.12     Change of Control. “Change of Control” means any of the following
events:
(a)     any “person” (as defined in Section 13(d) and 14(d) of the Exchange
Act), excluding for this purpose, (i) TIL or any subsidiary company (wherever
incorporated) of TIL as defined by Section 86 of the Companies Act 1981 of
Bermuda, as amended (a “Subsidiary”) or (ii) any employee benefit plan of TIL or
any Subsidiary (or any person or entity organized, appointed or established by
TIL for or pursuant to the terms of any such plan that acquires beneficial
ownership of voting securities of TIL), is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act) directly or indirectly of
securities of TIL representing more than 30 percent of the combined voting power
of TIL’s then outstanding securities; provided, however, that no Change of
Control will be deemed to have occurred as a result of a change in ownership
percentage resulting solely from an acquisition of securities by TIL;
(b)     persons who, as of the Amendment Effective Date, constitute the Board
(the “Incumbent Directors”) cease for any reason (including without limitation,
as a result of a tender offer, proxy contest, merger or similar transaction) to
constitute at least a majority thereof, provided that any person becoming a
Director of TIL subsequent to the Amendment Effective Date shall be considered
an Incumbent Director if such person’s election or nomination for election was
approved by a vote of at least 50 percent of the Incumbent Directors; but
provided further, that any such person whose initial assumption of office is in
connection with an actual or threatened proxy contest relating to the election
of members of the Board or other actual or threatened solicitation of proxies or
consents by or on behalf of a “person” (as defined in Section 13(d) and 14(d) of
the Exchange Act) other than the Board, including by reason of agreement
intended to avoid or settle any such actual or threatened contest or
solicitation, shall not be considered an Incumbent Director;
(c)     consummation of a reorganization, merger or consolidation or sale or
other disposition of at least 80 percent of the assets of TIL (a “Business
Combination”), in each case, unless, following such Business Combination, all or
substantially all of the individuals and entities who were the beneficial owners
of outstanding voting securities of TIL immediately prior to such Business
Combination beneficially own directly or indirectly more than 50 percent of the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the company
resulting


5

--------------------------------------------------------------------------------




from such Business Combination (including, without limitation, a company which,
as a result of such transaction, owns TIL or all or substantially all of TIL’s
assets either directly or through one or more Subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination, of the outstanding voting securities of TIL; or
(d)     approval by the stockholders of TIL of a complete liquidation or
dissolution of TIL.
2.13     Code. “Code” means the Internal Revenue Code of 1986, as amended (and
any regulations thereunder).
2.14     Commission Compensation. “Commission Compensation” means any commission
earned by a Participant as of any date of reference before any reduction for any
amounts deferred by the Participant pursuant to Section 401(k) or Section 125 of
the Code, or pursuant to the Plan or any other non-qualified plan which permits
the voluntary deferral of compensation.
2.15     Company. “Company” means Tyco International Management Company, LLC, a
Nevada LLC, its parents, subsidiaries, affiliates and successors (excluding any
parent, subsidiary or affiliate that has not been approved by Tyco International
Management Company, LLC for participation in the Plan). Where the context so
requires, “Company” used in reference to a Participant means the specific entity
that is part of the Company as defined herein that employs the Participant at
any relevant time.
2.16     Company Credit. “Company Credit” means an amount credited by the
Company for the benefit of a Participant pursuant to Section 6.3.
2.17     Compensation. “Compensation” means an Eligible Employee’s (i) Base
Salary as in effect from time to time during a Plan Year and (ii) Commission
Compensation earned during a Plan Year, and (iii) Bonus Compensation earned for
an applicable Fiscal Year. For purposes of determining a Participant’s Company
Credits under Section 6.3 and Discretionary Credits under Section 6.4 for any
Plan Year, Compensation shall include only Base Salary, Bonus Compensation and
Commission Compensation actually paid to the Participant during such Plan Year.
For purposes of Spillover Deferral elections under Section 6.1, Compensation
shall not include Commission Compensation. In no event shall any of the
following items be treated as Compensation hereunder: (i) Payments from the Plan
or any other Company nonqualified deferred compensation plan; (ii) income from
the exercise of non-qualified stock options, from the disqualifying disposition
of incentive stock options, or realized upon vesting of restricted stock or the
delivery of shares in respect of restricted stock units (or other similar items
of income related to equity compensation grants or exercises); (iii)
reimbursement for moving expenses or other relocation expenses; (iv) mortgage
interest differentials; (v) payment for reimbursement of taxes; (vi)
international assignment premiums, allowances or other reimbursements; (vii) any
special, quarterly, or one-time bonus payments; (viii) any bonus payments earned
and paid in the same Fiscal Year; and (ix) any other payments as determined by
the Plan Administrator in its sole discretion prior to the beginning of any Plan
Year or Fiscal Year.










6

--------------------------------------------------------------------------------




2.18     Compensation Deferral. “Compensation Deferral” means that portion of
Compensation as to which a Participant has made an annual irrevocable election
to defer receipt pursuant to Article V or Section 6.1. A Participant’s
Compensation Deferral may consist of Base Salary Deferrals, Bonus Compensation
Deferrals, Spillover Deferrals, or a combination, as applicable to the
Participant.
2.19 Direct Transfer Employer. Direct Transfer Employer means a company or any
of its subsidiaries or affiliates set forth on Exhibit D or Exhibit E.
2.20     Direct Transfer In Participant. “Direct Transfer In Participant” means
an employee who (i) begins employment with the Company after the Effective Date
and on or prior to December 31, 2012, (ii) immediately prior to beginning
employment with the Company was an employee of a Direct Transfer Employer and
(iii) participated in the Direct Transfers Employers plan that was spun-off
pursuant to the Separation Agreement. A Direct Transfer In Participant shall
receive credit for Years of Service for all purposes under this Plan, including
vesting in Company and Matching Credits, for years of service under the plan in
which the employee participated with a Direct Transfer Employer.
2.21     Direct Transfer Out Participant. “Direct Transfer Out Participant”
means a Participant who after the Effective Date and on or prior to December 31,
2012, terminates employment with the Company and immediately thereafter begins
employment with a Direct Transfer Employer or an affiliate of such.
2.22     Disability. “Disability” means that a Participant either (i) has been
determined to be eligible for Social Security disability benefits or (ii) is
eligible to receive benefits under the Company’s long-term disability program as
in effect at the time of disability.
2.23     Discretionary Credit. “Discretionary Credit” means any amount credited
to a Participant’s Account under Section 6.4.
2.24     Effective Date and Amendment Effective Date. “Effective Date” means the
original effective date of the Plan, which is April 1, 1994. “Amendment
Effective Date” means the effective date of this amendment and restatement of
the Plan, which is January 1, 2016.
2.25     Eligible Employee. “Eligible Employee” for all purposes under the Plan
(other than eligibility for a Company Credit prior to January 1, 2016 under
Section 6.3) includes any employee of the Company who is (i) a U.S. citizen or a
resident alien permanently assigned to work in the United States, (ii) paid on
the United States payroll (other than Puerto Rico), (iii) either (a) subject to
the requirements of Section 16(a) of the Exchange Act, (b) included in career
bands 1, 2 and 3 of the Company’s pay scale, or (c) included in career band 4
with a grade 10 or greater of the Company’s pay scale, (iv) expected to be paid
a Base Salary for the next relevant Plan Year for which the individual is
completing an Enrollment and Payment Agreement that equals or exceeds the
“highly compensated employee” dollar threshold under Section 414(q)(1)(B) in
effect during the Plan Year in which the individual enrolls and (v) has
management responsibility; provided that there shall be no new Eligible
Employees after December 31, 2017. Solely for purposes of determining
eligibility for Company Credits prior to January 1, 2016 under Section 6.3,
“Eligible Employee” includes any employee of the Company who meets the
requirements set forth in (i) and (ii) above and who, for a relevant Plan Year
that began prior to January 1, 2016, is paid Compensation in excess of the
limitation on includible compensation under Section 401(a)(17) of the Code.
Notwithstanding the foregoing, employees eligible to participate in any “Non-US
Tyco Retirement Plan” shall not be Eligible Employees for purposes of the Plan.
A “Non-US Tyco Retirement Plan” is defined as any pension or retirement plan,
program or scheme established outside the US that is either sponsored by a
non-US Tyco Affiliated Company or is mandated by a governmental body or under
the terms of a bargaining agreement and shall include any


7

--------------------------------------------------------------------------------




termination or retirement indemnity program and the national social security
arrangements in Italy, Portugal and Spain, but shall exclude national social
security arrangements in any other country.
2.26     Enrollment and Payment Agreement. “Enrollment and Payment Agreement”
means the authorization form that an Eligible Employee files with the Plan
Administrator to elect a Compensation Deferral under the Plan for a Plan Year,
and/or to elect the timing and form of distribution for Company Credits or
Discretionary Credits for a Plan Year.
2.27     Exchange Act. “Exchange Act” means the Securities Exchange Act of 1934,
as amended.
2.28 Fiscal Year. “Fiscal Year” means the Company’s fiscal year, which is the
52- or 53-week period ending on the Friday nearest September 30 of each calendar
year.
2.29     In-Service Payment. “In-Service Payment” has the meaning set forth in
Section 8.1.
2.30     Matching Credit. “Matching Credit” means an amount credited to a
Participant’s Account under Section 6.2.
2.31     Maximum Matching Percentage. “Maximum Matching Percentage” for any Plan
Year means the maximum matching contribution percentage available under the RSIP
for such Plan Year (disregarding any limit on the amount of matching
contributions to the RSIP imposed as a result of the operation of the
limitations in Sections 401(a)(17), 402(g) or 415(c) of the Code, or any other
limit imposed by the Plan or the Plan Administrator in its sole discretion);
provided, that for any Participant who is employed by ADT or an ADT business
unit, the Maximum Matching Percentage hereunder for any Plan Year shall be the
maximum matching contribution percentage applicable to such Participant under
the plan formula of the RSIP in which he or she participates.
2.32     Measurement Funds. “Measurement Funds” means one or more of the
independently established funds or indices that are identified by the Plan
Administrator. These Measurement Funds are used solely to calculate the earnings
that are credited to each Participant’s Account(s) in accordance with Article
VII below, and do not represent any beneficial interest on the part of the
Participant in any asset or other property of the Company. The determination of
the increase or decrease in the performance of each Measurement Fund shall be
made by the Plan Administrator in its reasonable discretion. Measurement Funds
may be replaced, new funds may be added, or both, from time to time in the
discretion of the Plan Administrator; provided, that if the Measurement Funds
hereunder correspond with funds available for investment under the RSIP, then,
unless the Plan Administrator otherwise determines in its discretion, any
addition, removal or replacement of investment funds under the RSIP shall
automatically result in a corresponding change to the Measurement Funds
hereunder.












8

--------------------------------------------------------------------------------




2.33     Participant. “Participant” means any employee who satisfies the
eligibility requirements set forth in Article IV and a Direct Transfer In
Participant. In the event of the death or incompetency of a Participant, the
term means his or her personal representative or guardian.
2.34     Payment Date. “Payment Date” means the time period beginning on March 1
and ending on March 15 in each respective Plan Year.
2.35     Plan. “Plan” means the Tyco Supplemental Savings and Retirement Plan,
as amended and restated, and as amended from time to time hereafter.
2.36     Plan Administrator. “Plan Administrator” means the administrative
committee appointed by Tyco International Management Company to manage and
administer the Plan (or, where the context so requires, any delegate of the Plan
Administrator).
2.37     Plan Year. “Plan Year” means the 12 month period beginning on each
January 1 and ending on the following December 31.
2.38     Responsible Company. “Responsible Company” has the meaning assigned to
that term in Section 10.9.
2.39     Retirement. “Retirement” means Separation from Service (other than for
Cause) (i) after attaining age 55 and (ii) with a combination of age and Years
of Service at separation totaling at least sixty.
2.40     RSIP. “RSIP” means the Tyco International Retirement Savings and
Investment Plan (or any successor plan) applicable to a Participant.
2.41     RSIP Election. “RSIP Election” means the percentage of the
Participant’s compensation that he or she has elected to contribute on a pre-tax
basis to the RSIP for a Plan Year, determined at the beginning of such Plan
Year.
2.42     Separation Date. “Separation Date” means the last day of a
Participant’s active employment with the Company before incurring a Separation
from Service without regard to any compensation continuation arrangement, as
determined by the Plan Administrator in its sole discretion.
2.43     Separation from Service. “Separation from Service” or “Separates from
Service” means a Participant’s separation from service with the Company within
the meaning of Code Section 409A and the regulations and rulings promulgated
thereunder. A Separation from Service occurs when the facts and circumstances
indicate that the Company and the Participant reasonably anticipated that no
further services would be performed after a certain date or that the level of
services the Participant would perform after such date would permanently
decrease to no more than 20% of the average level of services performed over the
immediately preceding 36-month period. Additionally, a Separation from Service
occurs with respect to Employees who experience a Subsidiary Change of Control,
even if such Employees remain employed by the affected subsidiary following the
Subsidiary Change of Control.










9

--------------------------------------------------------------------------------




2.44     Separation Payment. “Separation Payment” has the meaning set forth in
Section 8.1.
2.45     SERP. “SERP” means the Tyco International Supplemental Executive
Retirement Plan.
2.46     Spillover Deferrals. “Spillover Deferrals” means Compensation Deferrals
credited to the Account of a Participant as a result of an election made for a
Plan Year by such Participant in accordance with the terms of Section 6.1.
2.47     Subsidiary Change of Control. “Subsidiary Change of Control” means a
change of control within the meaning of Treasury Regulation 1.409A-3(i)(5)(v),
whereby any one person, or more than one person acting as a group, acquires
ownership of stock of the corporation that, together with stock held by such
person or group, constitutes more than fifty (50) percent of the total fair
market value or total voting power of the stock of such corporation.
2.48 TIL. “TIL” means Tyco International Ltd., a Swiss corporation.
2.49     Unforeseeable Emergency. “Unforeseeable Emergency” means a severe
financial hardship to the Participant or the Participant’s spouse, Beneficiary
or dependents within the meaning of Code Section 409A(a)(2)(B)(ii) and the
regulations and rulings promulgated thereunder.
2.50     Valuation Date. “Valuation Date” means February 28 for distributions
paid on the Payment Date. If February 28 is not a business day on which the New
York Stock Exchange is open, the Valuation Date shall be the first prior
business day on which the New York Stock Exchange is open. For distributions
that are paid after the Payment Date either due to the delay for specified
employees set forth in Section 10.19 or due to an administrative error that is
corrected within the same Plan Year, the Valuation Date shall be the date
immediately prior to the date that the distributions are processed.
2.51     Year of Service. “Year of Service” means a Year of Service as
determined under the RSIP.
























10

--------------------------------------------------------------------------------




Article 3

Administration
3.1     Plan Administrator. Subject to Section 9.5, the Plan shall be
administered by the Plan Administrator, which shall have full discretionary
power and authority to interpret the Plan, to prescribe, amend and rescind any
rules, forms and procedures as it deems necessary or appropriate for the proper
administration of the Plan and to make any other determinations, including
factual determinations, and take such other actions as it deems necessary or
advisable in carrying out its duties under the Plan. All decisions and
determinations by the Plan Administrator shall be final and binding on the
Company, Participants, Beneficiaries and any other persons having or claiming an
interest hereunder.


Article 4

Eligibility for Participation
4.1     Current Eligible Employees. Any Eligible Employee who on the Effective
Date (i) has a current Compensation Deferral in effect, or (ii) is entitled to a
Company Credit prior to January 1, 2016 or a Discretionary Credit shall be
deemed a Participant as of the date of such election or entitlement. An
individual shall remain a Participant until that individual has received full
payment of all amounts credited to the Participant’s Account. In addition, a
Direct Transfer In Participant shall be a Participant upon commencing employment
with the Company.
4.2     Future Employees. Prior to January 1, 2018, any future Eligible
Employee, other than Prior Eligible Employees, will be eligible to become a
Participant for the first full pay period following the date on which he makes
an initial election to participate (subject to any limitations set forth
herein). No Eligible Employee may become a Participant pursuant to this Section
4.2 after December 31, 2017.
4.3     Prior Eligible Employees. Prior to January 1, 2018, any Eligible
Employee who incurred a Separation from Service from the Company or who elected
to cancel his or her Compensation Deferral election pursuant to the reasons set
forth in Section 8.7 of the Plan and who previously participated in the Plan,
the SSRP or any other nonqualified deferred compensation plan maintained by the
Company or any of its Affiliates will be eligible to become a Participant during
the Annual Enrollment Period immediately following the Prior Eligible Employee’s
date of re-employment or date of Compensation Deferral cancellation. No Eligible
Employee may become a Participant pursuant to this Section 4.3 after December
31, 2017.
4.4     Employees Acquired in Mergers and Acquisitions. In the event that, prior
to January 1, 2018, an individual becomes an employee of the Company due to a
merger or acquisition, such Employee shall not be eligible to participate in the
Plan until such time that participation is approved by the Company via amendment
of the Plan, corporate resolution or pursuant to the terms of the applicable
purchase agreement, even if such employee is hired by the Company and would
otherwise be eligible to participate in the Plan.








11

--------------------------------------------------------------------------------




Article 5

Basic Deferral Participation
5.1 Election to Participate.
(a)     Election Procedure. Prior to January 1, 2018, an Eligible Employee may
elect, by filing an Enrollment and Payment Agreement with the Plan
Administrator, a Compensation Deferral with respect to (i) Base Salary payable
in a Plan Year and (ii) Bonus Compensation earned for the Fiscal Year that ends
within the Plan Year and payable after the close of such Fiscal Year. Such
Enrollment and Payment Agreement may be filed by such method as may be
established by the Plan Administrator, including electronically. Enrollment and
Payment Agreements for all such Compensation Deferrals for a Plan Year (or the
Fiscal Year that ends in such Plan Year) must be filed with the Plan
Administrator during the Annual Enrollment Period. An individual who first
becomes an Eligible Employee in any Plan Year (other than Prior Eligible
Employees) may file an initial partial-year Enrollment and Payment Agreement, no
later than 30 days after first becoming an Eligible Employee, which shall be
applicable to Base Salary payable for the remainder of such Plan Year (but only
for pay periods following the filing of such election).
(b)     Mid-Year Election for Eligible Employees. An individual who first
becomes an Eligible Employee on or after December 1 of any Plan Year but prior
to December 31 of such Plan Year may file an initial Enrollment and Payment
Agreement, no later than such December 31, which shall be applicable to Base
Salary for the next Plan Year and/or Bonus Compensation earned for the Fiscal
Year that ends within the next Plan Year and payable after the close of such
Fiscal Year.
(c)     Administrative Error. Notwithstanding the foregoing, to the extent
necessary, the Plan Administrator may permit an Administrative Error Correction.
(d)     No Compensation Deferrals After 2017. Notwithstanding anything to the
contrary in this Plan, no deferral elections may be made with respect to
Compensation earned in Plan Years after 2017.
5.2     Amount of Deferral Election. Pursuant to each Enrollment and Payment
Agreement for a Plan Year a Participant shall irrevocably elect to defer as a
whole percentage: (i) up to 50% of his or her Base Salary for the applicable
Plan Year (or remainder of the year, as the case may be) and/or (ii) up to 100%
of his or her Bonus Compensation (net of required withholding) for the
applicable Fiscal Year.
5.3     Deferral Limits. The Plan Administrator may change the minimum or
maximum deferral percentages from time to time. Any such limits shall be
communicated by the Plan Administrator prior to the due date for the Enrollment
and Payment Agreement. Amounts deferred under the Plan will not constitute
compensation for any Company-sponsored qualified retirement plan.
5.4     Period of Commitment. A Participant’s Enrollment and Payment Agreement
as to a Compensation Deferral shall remain in effect only for the immediately
succeeding Plan or Fiscal Year (or the remainder of the current year, as
applicable), unless otherwise allowed by the Plan Administrator in its sole
discretion; provided, however, that nothing herein gives the Plan Administrator
the authority to suspend Compensation Deferrals made pursuant to an Enrollment
and Payment Agreement other than for Disability or an Unforeseeable Emergency
(as determined by the Plan Administrator in accordance with Section 8.6 herein).




12

--------------------------------------------------------------------------------




5.5     Vesting of Compensation Deferrals. Compensation Deferrals, and earnings
credited thereon, shall be 100% vested at all times (subject to Section 10.11).
Article 6

Spillover Participation/Matching, Company and Discretionary Credits
6.1     Spillover Election. Any Eligible Employee may elect to make Spillover
Deferrals for a Plan Year prior to 2018. Such election may be made by filing an
Enrollment and Payment Agreement with the Plan Administrator during the Annual
Enrollment Period. Such election shall be deemed an irrevocable commitment by
such Participant to defer hereunder a percentage of his or her periodic
Compensation equal to the Participant’s RSIP Election for such Plan Year, with
such deferrals commencing at the time the Participant’s pre-tax RSIP
contributions are suspended for the Plan Year as the result of the imposition of
any limitations in Sections 401(a)(17), 402(g) or 415(c) of the Code, or any
other limit imposed by the Plan, RSIP or the Plan Administrator in its sole
discretion) and continuing for the remainder of the Plan Year; provided, that a
Participant who elects to make Spillover Deferrals will be deemed to have made a
commitment to maintain his or her RSIP Election in effect for the entire Plan
Year (up to the time of such suspension) without change. Notwithstanding the
foregoing, to the extent necessary, the Plan Administrator may permit an
Administrative Error Correction.
6.2     Matching Credits. An Eligible Employee who has elected to make
Compensation Deferrals for a Plan Year shall receive Matching Credits, equal to
the Participant’s Maximum Matching Percentage multiplied by (i) the dollar
amount of the Participant’s Compensation Deferrals under Section 5.1 for such
Plan Year on Compensation up to the applicable annual dollar limitation set
forth in Section 401(a)(17) of the Code, and (ii) the amount of Compensation for
such Plan Year from which Spillover Deferrals (if any) are made under Section
6.1 (disregarding any such Compensation that exceeds the applicable annual
dollar limitation set forth in Section 401(a)(17) of the Code). In addition, a
Participant (i) who has elected to make Spillover Deferrals for the 2015 and/or
the 2016 Plan Year and (ii) for whom Spillover Deferrals are actually made for
the 2015 and/or 2016 Plan Year(s), as applicable, shall receive the Transition
Employer Matching Contributions (as defined in the RSIP) (if any) for such
applicable Plan Year(s) as a contribution to such Participant’s Account, and
such Transition Employer Matching Contribution shall be considered a Matching
Credit for purposes of the Plan. Matching Credits shall be credited to a
Participant’s Account at such time or times as may be determined by the Plan
Administrator in its sole discretion, but in no event less frequently than
annually.
6.3 Company Credits.
(a)     Company Credits shall not be credited to a Participant’s Account for any
Plan Year that begins on or after January 1, 2016.
(b)     A Participant who was an Eligible Employee for purposes of this
Section 6.3 for any Plan Year that began prior to January 1, 2016 received
Company Credits for such Plan Year in an amount equal to the Participant’s
Maximum Matching Percentage for such Plan Year multiplied by the Participant’s
Compensation in excess of the annual dollar limitation set forth in Section
401(a)(17) of the Code for such Plan Year. Company Credits were credited to a
Participant’s Account at such time or times as were determined by the Plan
Administrator in its sole discretion, but in no event less frequently than
annually, as of the last day of a Plan Year (provided that no such Company
Credits were credited following December 31, 2015). A Participant who elected to
make Compensation Deferrals for a Plan Year that began prior to January 1, 2016,
and who received a Company Credit for such Plan Year, shall have the portion of
his Account attributable to such Company Credit, if vested, distributed as
specified in his Enrollment and Payment Agreement for


13

--------------------------------------------------------------------------------




such Plan Year. A Participant who did not elect to make Compensation Deferrals
for a Plan Year that began prior to January 1, 2016, but who received a Company
Credit for such Plan Year, was required to file with the Plan Administrator an
Enrollment and Payment Agreement as soon as practical (but no later than 30
days) after becoming eligible for such Company Credit, electing the timing and
form of payment of the portion of the Participant’s Account attributable to such
Company Credit, if vested. For Plan Years beginning prior to January 1, 2013, if
such Participant did not file an Enrollment and Payment Agreement by the date
specified by the Plan Administrator, he or she were deemed to have elected to
have the portion of his Account attributable to such Company Credit paid (if
vested) as an In-Service Payment in a single lump-sum in the fifth Plan Year
following the Plan Year for which each such Company Credit was received. For
Plan Years beginning after December 31, 2012 but prior to January 1, 2016, if
such Participant did not file an Enrollment and Payment Agreement by the date
specified by the Plan Administrator, he or she were deemed to have elected to
have the portion of his Account attributable to such Company Credit earned after
December 31, 2012, paid (if vested) as a Separation Payment in a single lump
sum.
6.4    Discretionary Credits.
(a)     Discretionary Credits shall not be credited to a Participant’s Account
for any Plan Year that begins on or after January 1, 2018.
(b)     A Participant who is an Eligible Employee for any Plan Year that began
prior to January 1, 2018 may receive a Discretionary Credit for such Plan Year.
Such credit shall be in such amount as may be determined by the Company in its
sole discretion, and shall be credited to the Participant’s Account at such time
or times as may be determined by the Company in its sole discretion. A
Participant who has elected to make Compensation Deferrals for a Plan Year, and
who receives a Discretionary Credit for such Plan Year, shall have the portion
of his Account attributable to such Discretionary Credit (if vested) distributed
as specified in his Enrollment and Payment Agreement for such Plan Year. A
Participant who has not elected to make Compensation Deferrals for a Plan Year,
but who receives a Discretionary Credit for such Plan Year, shall file with the
Plan Administrator an Enrollment and Payment Agreement as soon as practical (but
no later than 30 days) after becoming eligible for such Discretionary Credit,
electing the timing and form of payment of the portion of the Participant’s
Account attributable to such Discretionary Credit (if vested). For Discretionary
Credits earned prior to January 1, 2012, if such Participant does not file an
Enrollment and Payment Agreement by the date specified by the Plan
Administrator, he or she shall be deemed to have elected to have the portion of
his Account attributable to such Discretionary Credit, paid (if vested) as an
In-Service Payment in a single lump sum in the fifth Plan Year following the
Plan Year for which each such Discretionary Credit was received. For Plan Years
beginning after December 31, 2012, if such Participant does not file an
Enrollment and Payment Agreement by the date specified by the Plan
Administrator, he or she shall be deemed to have elected to have the portion of
his Account attributable to such Discretionary Credit earned after December 31,
2012, for which the Participant does not have in effect an Enrollment and
Payment Agreement paid (if vested) as a Separation Payment in a single lump sum.












14

--------------------------------------------------------------------------------




6.5     Vesting of Matching, Company and Discretionary Credits. Except as
otherwise provided below for a Direct Transfer Out Participant, the portion of a
Participant’s Account attributable to Matching Credits and Company Credits shall
become 100% vested upon the completion of three Years of Service (subject to
Section 10.11). The portion of a Participant’s Account attributable to Matching
Credits and Company Credits shall also become 100% vested (i) if he or she
Separates from Service by reason of his or her death, Disability or Retirement,
or (ii) upon the occurrence of a Change of Control (other than a Subsidiary
Change of Control). The portion of a Participant’s Account attributable to
Discretionary Credits shall become 100% vested upon the date and/or upon the
occurrence of the event(s) specified by the Company in its sole discretion
(subject to Section 10.11). The portion of a Direct Transfer Out Participant’s
Account attributable to Matching Contributions and Company Credits shall be 100%
vested.


Article 7

Participant Account
7.1     Establishment of Account. The Plan Administrator shall establish and
maintain an Account with respect to each Participant’s annual Compensation
Deferrals, Matching Credits, Company Credits, and/or Discretionary Credits, as
applicable. Compensation Deferrals pursuant to Section 5.1 and Spillover
Deferrals pursuant to Section 6.1 shall be credited by the Plan Administrator to
the Participant’s Account as soon as practicable after the date on which such
Compensation would otherwise have been paid, in accordance with the
Participant’s election. The Participant’s Account shall be reduced by the amount
of payments made to the Participant or the Participant’s Beneficiary pursuant to
the Plan, and any forfeitures.
7.2     Earnings (or Losses) on Account. Participants must designate, on an
Enrollment and Payment Agreement or by such other means as may be established by
the Plan Administrator, the portion of the credits to their Account that shall
be allocated among the various Measurement Funds. In default of such
designation, credits to a Participant’s Account shall be allocated to one or
more default Measurement Funds as determined by the Plan Administrator in its
sole discretion. A Participant’s Account shall be credited with all deemed
earnings (or losses) generated by the Measurement Funds, as elected by the
Participant, on each business day for the sole purpose of determining the amount
of earnings to be credited or debited to such Account as if the designated
balance of the Account had been invested in the applicable Measurement Fund.
Notwithstanding that the rates of return credited to Participant’s Accounts are
based upon the actual performance of the corresponding Measurement Funds, the
Company shall not be obligated to invest any amount credited to a Participant’s
Account under the Plan in such Measurement Funds or in any other investment
funds. Upon notice to the Plan Administrator in the manner it prescribes, a
Participant may reallocate the Funds to which his or her Account is deemed to be
allocated.












15

--------------------------------------------------------------------------------




7.3     Valuation of Account. The value of a Participant’s Account as of any
date shall equal the amounts theretofore credited to such Account, including any
earnings (positive or negative) deemed to be earned on such Account in
accordance with Section 7.2, less the amounts theretofore deducted from such
Account.
7.4     Statement of Account. The Plan Administrator shall provide or make
available to each Participant (including electronically), not less frequently
than quarterly, a statement in such form as the Plan Administrator deems
desirable setting forth the balance standing to the credit of his or her
Account.
7.5     Payments from Account. Any payment made to or on behalf of a Participant
from his or her Account in an amount which is less than the entire balance of
his or her Account shall be made pro rata from each of the Measurement Funds to
which such Account is then allocated. If a payment is not made by the designated
Payment Date under the Plan, the payment shall be made as soon as
administratively practicable, but not later than December 31 of the calendar
year in which the designated Payment Date occurs.
7.6     Separate Accounting. If and to the extent required for the proper
administration of the vesting or payments provisions of the Plan, the Plan
Administrator may segregate a Participant’s Account into sub-accounts on the
books and records of the Plan, all of which subaccounts shall, together,
constitute the Participant’s Account.


Article 8

Payments to Participants
8.1     Annual Election. Except as otherwise provided in Sections 6.3, 6.4, 8.3
or 8.4, any portion of the Participant’s Account attributable to his or her
Compensation Deferrals, vested Matching Credits, vested Company Credits or
vested Discretionary Credits for a Plan Year shall be distributed as a payment
to be made or to commence following the Participant’s Separation from Service
(“Separation Payment”) or as a payment to be made or to commence at a specified
date, without reference to the Participant’s Separation from Service (an
“In-Service Payment”). Separation Payments and In-Service Payments shall be made
in one of the following methods, as elected by the Participant in the Enrollment
and Payment Agreement filed with the Plan Administrator for such Plan Year: (i)
one lump sum; or (ii) annual installments payable over up to fifteen years. A
Separation Payment shall be made, or shall commence on the Payment Date of the
year following the year in which the Participant’s Separation Date occurs. An
In-Service Payment shall be made, or shall commence on the Payment Date during
the payment year designated by the Participant in the applicable Enrollment and
Payment Agreement, which year shall be no earlier than the fifth Plan Year
following the Plan Year for which the initial filing of the Enrollment and
Payment Agreement was made with respect to that In-Service Payment (provided,
that if the Participant Separates from Service before the scheduled payment year
for one or more In-Service Payments, such payment shall instead be made, or
shall commence, on the Payment Date of the year following the year in which the
Participant’s Separation Date occurs).








16

--------------------------------------------------------------------------------




8.2     Change in Election. Subject to Section 10.19, a Participant may change
the payment year and/or the form of an existing In-Service Payment election for
a Plan Year by filing a new payment election, in the form specified by the Plan
Administrator, at least 12 months prior to the original payment year (in the
case of installment payments, the year of the first scheduled installment
payment), provided that such new election delays the payment year by at least
five years from the original payment year, and provided, further, that such
change in election shall not be effective until 12 months from the date it is
filed. Notwithstanding the foregoing, no change in the form of payment may
accelerate In-Service Payments. No change in payment year or form of payment may
be made with respect to a Separation Payment once elected. In addition, a
Participant’s reemployment following the commencement of installment payments
shall not cause any suspension or interruption in such installment payments.
8.3     Cash-Out Payments. Notwithstanding any election made under Section 8.1
or Section 8.2, if the total value of the Participant’s Account on the first day
of the Plan Year following his or her Separation Date is $5,000 or less when
combined with all “account balance plans,” as described in Section 8.10, then
the Participant’s Account shall be paid to the Participant in one lump sum on
the Payment Date of the year following the year in which the Participant’s
Separation Date occurs.
8.4     Death or Disability Benefit. Upon the death or Disability of a
Participant, the Participant or the Participant’s Beneficiary, as applicable,
shall be paid the balance in his or her Account in the form of a lump sum
payment, with such payment to be made within 90 days of the date of the
Participant’s death or Disability. Such payment shall be in an amount equal to
the value of the Participant’s Account of the last day of the calendar quarter
following the Participant’s death or Disability, with the Measurement Funds
being deemed to have been liquidated on that date to make the payment.
8.5     Valuation of Payments. Any lump sum benefit under Sections 8.1, 8.2 or
8.3 shall be payable in an amount equal to the value of the Participant’s
Account (or relevant portion thereof) on the Valuation Date, with the
Measurement Funds being deemed to have been liquidated on that date to make the
payment. The first annual installment payment in a series of installment
payments shall be equal to (i) the value of the Participant’s Account (or
relevant portion thereof) on the Valuation Date, with the Measurement Funds
being deemed to have been liquidated on that date to make the payment, divided
by (ii) the number of installment payments elected by the Participant. The
remaining installments shall be paid in an amount equal to (x) the value of such
Account (or relevant portion thereof) on the Valuation Date, with the
Measurement Funds being deemed to have been liquidated on that date to make the
payment, divided by (y) the number of remaining unpaid installment payments.
8.6     Unforeseeable Emergency. In the event that the Plan Administrator, upon
written request of a Participant, determines that the Participant has suffered
an Unforeseeable Emergency, the Participant shall be paid from that portion of
his or her Account resulting from Compensation Deferrals, within 90 days
following such determination, an amount necessary to meet the Unforeseeable
Emergency need, after deduction of any and all taxes as may be required pursuant
to Section 8.8.










17

--------------------------------------------------------------------------------




8.7     Compensation Deferral Cancellation. Notwithstanding any other provision
of the Plan to the contrary, a Participant may elect to cancel his or her
Compensation Deferral election due to a Disability or Unforeseeable Emergency.
Following such cancellation, a Participant shall be a Prior Eligible Employee in
accordance with Section 4.3 of the Plan and may elect to recommence
participation in the Plan, provided that the Participant satisfies the
requirements to be an Eligible Employee, on a subsequent Annual Enrollment Date
in accordance with Sections 5.1 and 6.1 of the Plan.
8.8     Withholding Taxes. The Company may make such provisions and take such
action as it may deem necessary or appropriate for the withholding of any taxes
which the Company is required by any law or regulation of any governmental
authority, whether federal, state or local, to withhold in connection with any
benefits under the Plan, including, but not limited to, the withholding of
appropriate sums from any amount otherwise payable to the Participant (or his or
her Beneficiary). Each Participant, however, shall be responsible for the
payment of all individual tax liabilities relating to any such benefits.
8.9     Effect of Payment. The full payment of the applicable benefit under this
Article VIII shall completely discharge all obligations on the part of the
Company to the Participant (and each Beneficiary) with respect to the operation
of the Plan, and the Participant’s (and Beneficiary’s) rights under the Plan
shall terminate.
8.10     Aggregation of Account Balance Plans. Pursuant to Treas. Reg. Section
1.409A-1(c)(2), all “account balance plans,” as defined in Treas. Reg. Section
1.409A-1(c)(2)(A)(1)-(2), including the Plan, shall be treated as deferred under
a single plan.
Article 9

Claims Procedures
9.1     Claim. A Participant who believes that he or she is being denied a
benefit to which he or she is entitled under the Plan may file a written request
for such benefit with the Plan Administrator, setting forth his or her claim for
benefits.
9.2     Claim Decision. The Plan Administrator shall reply to any claim filed
under Section 9.1 within 90 days of receipt, unless it determines to extend such
reply period for an additional 90 days for reasonable cause. If the claim is
denied in whole or in part, such reply shall include a written explanation,
using language calculated to be understood by the Participant, setting forth:
(a) the specific reason or reasons for such denial;
(b)     the specific reference to relevant provisions of the Plan on which such
denial is based;
(c)     a description of any additional material or information necessary for
the Participant to perfect his or her claim and an explanation why such material
or such information is necessary;
(d)     appropriate information as to the steps to be taken if the Participant
wishes to submit the claim for review;
(e)     the time limits for requesting a review under Section 9.3 and for review
under Section 9.4 hereof; and
(f)     the Participant’s right to bring an action for benefits under Section
502 of ERISA.


18

--------------------------------------------------------------------------------




9.3     Request for Review. Within 60 days after the receipt by the Participant
of the written explanation described above, the Participant may request in
writing that the Plan Administrator review its determination. The Participant or
his or her duly authorized representative may, but need not, review the relevant
documents and submit issues and comment in writing for consideration by the Plan
Administrator. If the Participant does not request a review of the initial
determination within such 60-day period, the Participant shall be barred and
estopped from challenging the determination.
9.4     Review of Decision. After considering all materials presented by the
Participant, the Plan Administrator will render a written decision, setting
forth the specific reasons for the decision and containing specific references
to the relevant provisions of the Plan on which the decision is based. The
decision on review shall normally be made within 60 days after the Plan
Administrator’s receipt of the Participant’s claim or request. If an extension
of time is required for a hearing or other special circumstances, the
Participant shall be notified and the time limit shall be 120 days. The decision
shall be in writing and shall state the reasons and the relevant Plan provisions
and the Participant’s right to bring an action for benefits under Section 502 of
ERISA. All decisions on review shall be final and shall bind all parties
concerned.
9.5     Special Appeals Committee. Notwithstanding the above, any claim, or
appeal of a claim denial, under the Plan or any predecessor plan that falls
within the scope of the resolution adopted by the Tyco International (US) Inc.
Board of Directors on December 8, 2003 creating a committee (the “Special
Appeals Committee”) with respect to benefit claims and appeals by certain former
executives (“Named Executives”) as contemplated therein shall be handled by the
Special Appeals Committee under and in accordance with the procedures adopted by
the Special Appeals Committee, which procedures shall be incorporated by
reference herein. In connection therewith, the Special Appeals Committee shall
have full discretionary power and authority to interpret the Plan or any
predecessor plan, to prescribe, amend and rescind any rules, forms and
procedures as it deems necessary or appropriate for the proper administration of
the Plan or any predecessor plan and to make any other determinations, including
factual determinations, and take such other actions as it deems necessary or
advisable in carrying out its duties under the Plan or any predecessor plan with
respect to the Named Executives. All decisions and determinations by the Special
Appeals Committee shall be final and binding on the Company, the Named
Executives, their Beneficiaries and any other persons having or claiming an
interest hereunder by or through them.






















19

--------------------------------------------------------------------------------




Article 10

Miscellaneous
10.1     Protective Provisions. Each Participant and Beneficiary shall cooperate
with the Plan Administrator by furnishing any and all information requested by
the Plan Administrator in order to facilitate the payment of benefits hereunder.
If a Participant or Beneficiary refuses to cooperate with the Plan
Administrator, the Company shall have no further obligation to the Participant
or Beneficiary under the Plan, other than payment of the then-current balance of
the Participant’s Accounts in accordance with prior elections and subject to
Section 10.11.
10.2     Inability to Locate Participant or Beneficiary. In the event that the
Plan Administrator is unable to locate a Participant or Beneficiary within two
years following the date the Participant was to commence receiving payment, the
entire amount allocated to the Participant’s Account shall be forfeited. If,
after such forfeiture, the Participant or Beneficiary later claims such benefit,
such benefit shall be reinstated without interest or earnings from the date
payment was to commence pursuant to Article VIII.
10.3     Designation of Beneficiary. Each Participant may designate in writing a
Beneficiary or Beneficiaries (which Beneficiary may be an entity other than a
natural person if approved by the Committee in its sole discretion) to receive
any payments which may be made under the Plan following the Participant’s death.
No Beneficiary designation shall become effective until it is in writing and it
is filed with the Plan Administrator. A Beneficiary designation under the Plan
may be separate from all other retirement-type plans sponsored by the Company.
Such designation may be changed or canceled by the Participant at any time
without the consent of any such Beneficiary. Any such designation, change or
cancellation must be made in a form approved by the Plan Administrator and shall
not be effective until received by the Plan Administrator, or its designee. If
no Beneficiary has been named, or the designated Beneficiary or Beneficiaries
shall have predeceased the Participant, the Beneficiary shall be the
Participant’s estate. If a Participant designates more than one Beneficiary, the
interests of such Beneficiaries shall be paid in equal shares, unless the
Participant has specifically designated otherwise.
10.4     No Contract of Employment. Neither the establishment of the Plan, nor
any modification thereof, nor the creation of any fund, trust or account, nor
the payment of any benefits shall be construed as giving any Participant or any
person whosoever, the right to be retained in the service of the Company, and
all Participants and other employees shall remain subject to discharge to the
same extent as if the Plan had never been adopted.
10.5     No Limitation on Company Actions. Nothing contained in the Plan shall
be construed to prevent the Company from taking any action which is deemed by it
to be appropriate or in its best interest. No Participant, Beneficiary, or other
person shall have any claim against the Company as a result of such action.
10.6     Obligations to Company. If a Participant becomes entitled to payment of
benefits under the Plan, and if at such time the Participant has any outstanding
debt, obligation, or other liability representing an amount owing to the
Company, then the Company may offset such amount owed to it against the amount
of benefits otherwise distributed; provided, however, that such deductions
cannot exceed $5,000 in the aggregate.






20

--------------------------------------------------------------------------------




10.7     No Liability for Action or Omission. Neither the Company nor any
director, officer or employee of the Company shall be responsible or liable in
any manner to any Participant, Beneficiary or any person claiming through them
for any benefit or action taken or omitted in connection with the granting of
benefits, the continuation of benefits, or the interpretation and administration
of Plan.
10.8 Nonalienation of Benefits. Except as otherwise specifically provided
herein, all amounts payable hereunder shall be paid only to the person or
persons designated by the Plan and not to any other person or corporation. No
part of a Participant’s Account shall be liable for the debts, contracts, or
engagements of any Participant, his or her Beneficiary, or successors in
interest, nor shall such accounts of a Participant be subject to execution by
levy, attachment, or garnishment or by any other legal or equitable proceeding,
nor shall any such person have any right to alienate, anticipate, commute,
pledge, encumber, or assign any benefits or payments hereunder in any manner
whatsoever. If any Participant, Beneficiary or successor in interest is
adjudicated bankrupt or purports to anticipate, alienate, sell, transfer,
assign, pledge, encumber or charge any payment from the Plan, voluntarily or
involuntarily, the Plan Administrator, in its discretion, may cancel such
payment (or any part thereof) to or for the benefit of such Participant,
Beneficiary or successor in interest in such manner as the Plan Administrator
shall direct. Notwithstanding the foregoing, all or a portion of a Participant’s
Account may be awarded to an “alternate payee” (within the meaning of Section
206(d)(3)(K) of ERISA) if and to the extent so provided in a judgment, decree or
order that, in the Committee’s sole discretion, would meet the applicable
requirements for qualification as a “qualified domestic relations order” (within
the meaning of Section 206(d)(3)(B)(i) of ERISA) if the Plan were subject to the
provisions of Section 206(d) of ERISA. Such amounts shall be payable to the
alternate payee in the form of a lump sum distribution and shall be paid within
ninety (90) days following the Plan Administrator’s determination that the order
satisfies the requirements to be a “qualified domestic relations order.”
10.9     Liability for Benefit Payments. The obligation to pay or provide for
payment of a benefit hereunder to any Participant or his or her Beneficiary
shall, at all times, be the sole and exclusive liability and responsibility of
the Company that employed the Participant immediately prior to the event giving
rise to a payment obligation (the “Responsible Company”). No other Company or
parent, affiliated, subsidiary or associated company shall be liable or
responsible for such payment, and nothing in the Plan shall be construed as
creating or imposing any joint or shared liability for any such payment (other
than the TIL guarantee set forth in Section 10.10 below). The fact that a
Company or a parent, affiliated, subsidiary or associated company other than the
Responsible Company actually makes one or more payments to a Participant or his
Beneficiary shall not be deemed a waiver of this provision; rather, any such
payment shall be deemed to have been made on behalf of and for the account of
the Responsible Company.
10.10     TIL Guarantee. TIL guarantees the payment by the Responsible Company
of any benefits provided for or contemplated under the Plan which either (i) the
Responsible Company concedes are due and owing to a Participant or Beneficiary
or (ii) are finally determined to be due and owing to a Participant or
Beneficiary, but which in either case the Responsible Company fails to pay.












21

--------------------------------------------------------------------------------




10.11     Unfunded Status of Plan. The Plan is intended to constitute an
“unfunded” deferred and supplemental retirement compensation plan for
Participants, with all benefits payable hereunder constituting an unfunded
contractual payment obligation of the Company. Nothing contained in the Plan,
and no action taken pursuant to the Plan, shall create or be construed to create
a trust of any kind. The Company shall reflect on its books the Participants’
interests hereunder, but no Participant or any other person shall under any
circumstances acquire any property interest in any specific assets of the
Company. Nothing contained in the Plan and no action taken pursuant hereto shall
create or be construed to create a fiduciary relationship between the Company
and any Participant or other person. A Participant’s right to receive payments
under the Plan shall be no greater than the right of an unsecured general
creditor of the Company. Except to the extent that the Company determines that a
“rabbi” trust may be established in connection with the Plan, all payments shall
be made from the general funds of the Company, and no special or separate fund
shall be established and no segregation of assets shall be made to assure
payment. The Company’s obligations under the Plan are not assignable or
transferable except to (i) any corporation or partnership which acquires all or
substantially all of the Company’s assets or (ii) any corporation or partnership
into which the Company may be merged or consolidated. The provisions of the Plan
shall inure to the benefit of each Participant and the Participant’s
Beneficiaries, heirs, executors, administrators or successors in interest.
10.12     Forfeiture for Cause. Notwithstanding any other provision of the Plan,
if a Participant Separates from Service for Cause, or if the Plan Administrator
determines that a Participant Separates from Service for any other reason had
engaged in conduct prior to his or her separation which would have constituted
Cause, then the Plan Administrator may determine in its sole discretion that
such Participant’s Account under the Plan shall be forfeited and shall not be
payable hereunder.
10.13     Governing Law. The Plan shall be construed in accordance with and
governed by the laws of the State of New York to the extent not superseded by
federal law, without reference to the principles of conflict of laws.
10.14     Severability of Provisions. If any provision of the Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof, and the Plan shall be construed and enforced as if
such provisions had not been included.
10.15     Headings and Captions. The headings and captions herein are provided
for reference and convenience only, shall not be considered part of the Plan,
and shall not be employed in the construction of the Plan.
10.16     Gender, Singular and Plural. All pronouns and any variations thereof
shall be deemed to refer to the masculine, feminine, or neuter, as the identity
of the person or persons may require. As the context may require, the singular
may read as the plural and the plural as the singular.
10.17     Notice. Any notice or filing required or permitted to be given to the
Plan Administrator under the Plan shall be sufficient if in writing and hand
delivered, or sent by registered or certified mail, to the Plan Administrator,
Tyco Supplemental Savings and Retirement Plan, c/o Tyco HR Benefits, Tyco
International, 6600 Congress Avenue Road, Boca Raton, FL 33487, or to such other
person or entity as the Plan Administrator may designate from time to time. Such
notice shall be deemed given as to the date of delivery, or, if delivery is made
by mail, as of the date shown on the postmark on the receipt for registration or
certification.




22

--------------------------------------------------------------------------------




10.18     Amendment and Termination. the Plan may be amended, suspended, or
terminated at any time by Tyco International Management Company (in whole or in
part) in its sole discretion; provided, however, that no such amendment,
suspension or termination shall result in any reduction in the value of a
Participant’s Account determined as of the effective date of such amendment. In
addition, the Plan, and/or the terms of any election made hereunder, may be
amended at any time and in any respect by Tyco International Management Company
to the extent recommended by counsel in order to conform to the requirements of
Code Section 409A and regulations thereunder or to maintain the tax-qualified
status of the RSIP. In the event of any suspension or termination of the Plan
(or any portion thereof), payment of Participants’ Accounts shall be made under
and in accordance with the terms of the Plan and the applicable elections
(except that the Plan Administrator may determine, in its sole discretion, to
accelerate payments to all Participants if and to the extent that such
acceleration is permitted under Code Section 409A and regulations thereunder).
10.19     Delay of Payment for Specified Employees. Notwithstanding any
provision of the Plan to the contrary, in the case of any Participant who is a
“specified employee” as of the date of such Participant’s Separation from
Service within the meaning of Code Section 409A and the regulations and rulings
promulgated thereunder, no distribution under the Plan may be made, or may
commence, before the date which is six months after the date of such
Participant’s Separation from Service (or, if earlier, the date of the
Participant’s death).




23

--------------------------------------------------------------------------------





Exhibit A
TYCO SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
FROZEN AS OF DECEMBER 31, 2004




24

--------------------------------------------------------------------------------





Exhibit B
TYCO SUPPLEMENTAL SAVINGS AND RETIREMENT PLAN
AMENDED AND RESTATED AS OF JANUARY 1, 2005




25

--------------------------------------------------------------------------------





Exhibit C
TYCO DEFERRED COMPENSATION PLAN
EFFECTIVE APRIL 1, 1994, AS AMENDED THROUGH MAY 2003




26

--------------------------------------------------------------------------------





Exhibit D
PARTICIPANTS AND BENEFICIARIES UNDER THE PLAN
Spun Off to ADT LLC
JUNE    ADAMS
SUSAN M.    ADOMAITIS
STEVE B.    BAKER
CONNIE W.    BENTON
MARK    BIRCHMEIER
N. D.    BLEISCH
DONALD A.    BOEREMA
THERESA H.    BOYLL
CHRISTOPHER P.    BRADFORD
TIMOTHY    BREEDEN
KATERI T.    BRUNELL
MICHAEL W.    BURTON
KENNETH    COMEFORO
FRANK A.    CONA
WILLIAM    CONNER
DOUGLAS W.    CUELLAR
JOHN R.    CURLEW
GREGORY    DALY
ROBERT    DEGENNARO
MATTHEW S.    ECKERT
GEORGIA    EDDLEMAN LITTLE
MARK N    EDOFF
DAVID L    EDWARDS
DAVID H    EPSTEIN
GREGORY P.    FARRELL
MAGIN A.    FAXAS
MOSTAFA    FAZELI
DONNA P.    FENCHEL
JOHN T.    FISHER
CHARLES W.    FISHER
JAMES    FORBES
THOMAS M.    GALLAGHER
DANIEL A.    GARRIDO






27

--------------------------------------------------------------------------------




VERA I.    GAVRILOVICH
DANIEL J.    GEIGER
RAMON N.    GENEMARAS
RICHARD W.    GIBSON
JOHN    GORDON
TIMOTHY D.    GRADY
ANITA    GRAHAM
STEPHEN    GRIBBON
FURNEY J.    GRIFFIN
MARK    GRUSH
NAREN    GURSAHANEY
CYNTHIA    HAEGLEY
TIM P.    HARRIGAN
DYWANDA E.    IDLEBIRD
LEE D.    JACKSON
SCOTT W.    JOHNSON
JOANN L.    JOHNSON
JOHN D.    KELLER
JOHN C.    KENNING
MICHELE    KIRSE
WARREN D.    KNAPP
JOHN    KOCH
BRYAN E.    KRAMER
HOLLY D.    KRIENDLER
MARTIN E.    LEVENSON
EUGENE A.    LEYBA
HANNAH    LIM
LUKA    LOJK
JOHN A.    LONG
LEWIS P.    LONG
PHILIP    LUCCARELLI
SHAWN L.    LUCHT
RACHEL M.    LUEHRMANN
JACQUELINE T.    LUU
SEAN P.    MAGEE
FRANK A.    MAGYAR
TERENCE D.    MAHONEY
GEORGE A.    MANGINELLI






28

--------------------------------------------------------------------------------




BRUCE J.    MAYCOCK
EDWARD F.    MCDONOUGH
TIMOTHY    MCKINNEY
LAWRENCE J.    MOSNER
LEE    MUCHNIKOFF
TERESITA M.    MUNOZ
THOMAS S.    NAKATANI
DAVIDA Y.    NELUMS
EDWARD    NOLLINGER
JOSEPH J.    O’CONNELL
TAMMIE    O’NEIL HILEND
ANGELO S.    PAGNOTTI
JULIE    PERKINSON-CARPENTER
HOWARD    PERLMAN
JOHN F.    PERRONE
JOHN M.    PICHOLA
THERESA E.    PIROLI
KENNETH M.    POPE
GREGORY S.    POPKIN
KENNETH J.    PORPORA
DANIEL A.    POWELL
EDWARD    PUZIO
ROBERT J.    RAYMOND
RONALD C.    RAYNER
ROBERT A.    RIGGS
THOMAS G.    RILEY
E. J.    ROBERTSON
ROSALIE P.    ROBINSON
MAYRA    ROBSON
DONALD    RORY
MICHAEL W.    RYAN
STEVEN C.    SHAPIRO
TIMOTHY B.    SHAY
JOSEPH    SHEEHAN
SUSAN    SLATER
DAVID K.    SMILEY
ANDREW N.    SMITH
JEFFERY T.    SMITH






29

--------------------------------------------------------------------------------




RAYMOND V.    STATIS
JOHN    STRADE
KEITH    SWINIARSKI
RUSSELL F.    TATE
JON M.    TAYLOR
JACKIE W.    TEEL
LOAN M.    TON
THEODORE A.    TORRANCE
JOSE    TORRES
DEBORAH    TSAI MUNSTER
RAVI    TULSYAN
MICHAEL D.    VARTANIAN
JEFF A.    WARD
JOHN P.    WENRICH
DEBORAH A.    WILSON
PAUL D.    WOODBURY
MICHAEL    WOODROW
BERNARD I.    WORST
DENNIS R.    YANEK
ROBERT L.    YORK
YASMINE    ZYNE




30

--------------------------------------------------------------------------------





Exhibit E
PARTICIPANTS AND BENEFICIARIES UNDER THE PLAN
Spun Off to Tyco Valves & Controls, Inc.
JENNIFER    ALBERT
MICHAEL ALLAN    ALLENSPACH
TIMOTHY J.    ANDERSON
GREGORY W.    ANDREWS
ELIZABETH K.    ARNOLD
WILLIAM J.    ATKINS
TED M.    AUNE
MARSHALL E.    AURNOU
PAUL N.    BECKER
JAMES F.    BERES
STEVE J.    BREWER
JOSEPH G.    BRICK
RONALD W.    BUCKLEY
MARK J.    BURRISS
CHRISTOPHER M.    BUXTON
GARY G.    CACCIATORE
MARK E.    CAMPISI
MICHAEL J.    CANDELA
FRANCO    CHAKKALAKAL
DONALD E.    CHAMPION
ERIC A.    CHRISTENSEN
WILLIAM K.    CLIFFORD
WILLIAM L.    COLLIER
WILLIAM H.    DAUGHERTY
PATRICK K.    DECKER
ANTHONY A.    DEGREGORIO
KEVIN P.    DIAZ
PASQUALE J.    D’ORSI
DANIEL S.    DORSKY
PETER RICHARD    DUMONT
DAVID    DUNBAR
RITA    DUNCAN
LARRY M.    EDWARDS






31

--------------------------------------------------------------------------------




JAMES    EGAN
JOHNNY W.    ELLIS
KIMBERLEY A.    ERWIN
RANDALL P.    FACH
BRADLEY    FAULCONER
JAMES R.    FINLEY
DAVID S.    FRANCIS
JOSEPH S.    FRIEDMAN
KEVIN J.    FRIEL
DAVE L.    GAMBETTA
WAYNE EDWARD    GAN
CHAD    GAUTREAU
FRANK J.    GILHOOLY
DALE A.    GOLDEN
RICHARD A.    GRAHAM
KEVIN    GRATKOWSKI
ROBERT.    GUERCIO
PETER J.    GUYMER
KEVIN    HACKETT
GARY J.    HAIRE
S ELWOOD    HALTERMAN
MICHAEL P.    HANKS
JAMES D.    HARPER
J. SCOTT    HAZELBAKER
JOEL    HEBERT
DAVID J.    HICKEY
HECTOR M.    HINOJOSA
DAVID L.    HUGHES
ARTHUR P.    HUI
EDMUND R.    IZZI
BRENT M.    JACKSON
ROSANNE    JACUZZI
JEFFREY P.    JENSEN
STEVEN F.    JENSEN
DONALD H.    JOHNSON
MORRIS H.    JOHNSON
DOUGLAS F.    JONES
JORG H.    KASPAREK






32

--------------------------------------------------------------------------------




FRANK E.    KIOLBASSA
CATHERINE    KONG
BRIAN S.    LARKIN
DANT J.    LASATER
MARTIN B.    LEE
GEORGE A.    LEMOS
LIAN    LI
SHERRY Y.    LONG
LAURA A.    LONSDALE
RODOLFO    LOPEZ
JEREMY P.    LOVE
RICHARD E.    LUNDGREN
MICHAEL C.    LUTOLF
PATRICIA    MACH
ROBERT F.    MAHON
IQBAL    MALHOTRA
JOSE    MARTIN-DAVILA
MICHAEL    MASIA
GARY D.    MAUSNER
JOHN R.    MAYER
MARK S.    MCCOLLISTER
KENNETH F.    MCCOY
MICHAEL A.    MCGEEVER
CATHERINE A.    MCINTOSH
BRIAN A.    MCLELLAND
GREGORY    MCQUEEN
JEFFREY T.    MEGNA
DAVID B.    MEGNA
STEVEN B.    MESARICK
LEO    MINERVINI
KAREN C.    MINYARD
ALBERT G.    MORALES
ROBERT E.    MORIN
THOMAS R.    MULLINS
DIANE    MYONG
MAUREEN    NASH
FRED M.    NOBLETT
DONALD C.    NOLTE






33

--------------------------------------------------------------------------------




RAMESH    NUGGIHALLI
KEVIN M.    O’NEAL
STEPHEN J.    O’NEILL
CHRISTOPHER R.    OSTER
QING    PAN
DAVID A.    PARADIS
JIMMY NEIL    PARKS
JIMMY JACK    PARKS
DAVID G.    PARMAN
CHRISTOPHE    PATTYN
LORETTA S.    PELAN
THOMAS C.    PICKETT
CECIL V.    QUICK
DANIEL D.    QUINTERO
JAMES A.    REDMOND
SHERYL L.    ROBERTS UPDIKE
DAVID E.    ROECKS
MICHAEL    ROMANO
ED O.    ROSS
GUSTAVO    SALDARRIAGA
RICHARD    SANTUCCI
MICHAEL    SHANNON
KENNETH M.    SHELL
THOMAS T.    SHIPP
MARK M.    SMITH
CHRISTOPHER    STEVENS
WILLIAM F.    STREJC
JEFFREY H.    STROUD
KANNAN K.    SUNDARAM
KEVIN    TEAGUE
DAVID G.    THIBAULT
PAUL    THOMAS
STANLEY DAVID    THOMAS
JAMES C.    THOMPSON
CHRISTOPHER    TONCHEFF
MATTHEW    TOWNE
GARY G.    TROST
JAMES E.    TRZCINSKI






34

--------------------------------------------------------------------------------




MAXIMO    ULLOA
SALVATORE M.    VACCARO
JOHN D    WARD
ROBERT S.    WASLEY
LAURENCE M.    WELSH
JAMES A.    WEST
JAMES A.    WEST
LARRY J.    WHITE
ROBERT B.    WHYTE
PETER D.    WIJERATNE
WAYNE A.    WILLIAMS
DAVID M.    WIRTH
TRACY    WODSKOW
JOSEPH G.    YOUNG
ERICK J.    ZIMMER


35